Case 8:17-cv-02503-SCB-JSS Document 151-2 Filed 07/15/19 Page 1 of 4 PageID 9413




         EXHIBIT A
Case 8:17-cv-02503-SCB-JSS Document 151-2 Filed 07/15/19 Page 2 of 4 PageID 9414




                             UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION



    EDWING D. DANIEL, et aL

                        Plaintiffs.


    v.                                                 Case No. 8: 1 7-cv-02503-SCB-JSS


    NAVIENT SOLUTIONS. LLC,

                        Defendant.




                    DECLARATION OF LISA STASHIK IN SUPPORT OF
                        DEFENDANT NAVIENT SOLUTIONS. LLC'S
                           MOTION FOR SUMMARY JUDGMENT


            I, Lisa Stashik. declare as follows:


            1.      1 am an employee of defendant Navient Solutions, LLC ("NSL"). My


    current position is Vice President. In this role, 1 am responsible for. among other things,


    oversight of the Office of the Customer Advocate, the Office of the Customer Experience,


    and Training. I make this declaration in support of NSL's Motion for Summary Judgment.


    The facts stated herein are true and correct based upon my own personal knowledge of


    NSL's loan servicing practices and federal student lending, or my review of records kept


    by NSL in the ordinary course of business, and if called as a witness to testify, I could and


    would competently testify thereto.


            2.      The United States Department of Education ("ED") oversees the Public


    Service Loan Forgiveness ("PSLF") program through its Federal Student Aid ("FSA")




                                                   1
    ACTIVE 44S24848v2
Case 8:17-cv-02503-SCB-JSS Document 151-2 Filed 07/15/19 Page 3 of 4 PageID 9415




    division.      FSA is responsible for providing financial aid. managing federal student aid


    applications, and enforcing the rules and regulations related to federal student loans.


             3.        In 2011. ED implemented a comprehensive program for administering

    PSLF. which included contracting with FedLoan Servicing to be the sole servicer for the

    program.



             4.        Under the PSLF program, FedLoan Servicing is tasked with the exclusive


    responsibility for. among other things, determining whether a borrower qualifies for PSLF


    (including whether qualifying payments were made on eligible loans), tracking and


    reporting information related to PSLF, processing Direct Loan consolidation applications,


    and handling the day-to-day servicing of the PSLF program.

             5.        FedLoan Servicing remains the exclusive PSLF servicer today.


             6.        NSL services Direct Loans and certain other loans owned by ED.        Direct


    Loans are the only type of loan eligible for the PSLF program. NSL also services loans

    originated under the Federal Family Education Loan Program ("FFELP"). FFELP loans


    are not eligible for the PSLF program.


             7.        NSL does not have a contractual relationship with the Plaintiffs in this case


    or any other borrower.


             8.        NSL collects payments made by borrowers toward their federal student


    loans.


             9.        ED pays NSL servicing fees pursuant to a servicing agreement.


             10.       The owners of FFELP loans pay NSL servicing fees pursuant to various


    servicing agreements.




                                                     2
    ACTIVE 44$24848v2
Case 8:17-cv-02503-SCB-JSS Document 151-2 Filed 07/15/19 Page 4 of 4 PageID 9416




            1 1.    Any borrower, including Plaintiffs, seeking loan forgiveness through the


    PSLF    program     must   submit   a   detailed       application   form   to   FedLoan   Servicing


    demonstrating eligibility after completion of 120 qualifying payments.


            I declare under penalty of perjury under the laws of the United States that the


    foregoing is true and correct.


            Executed this       day of July, 2019 at II •                —j


                                                                                Lisa Stashik




                                                       3
    ACTIVE 44S24848v2
